Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 1 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 2 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 3 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 4 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 5 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 6 of 7
Case 18-01399   Doc 37   Filed 02/05/19 Entered 02/06/19 08:20:57   Desc Main
                           Document     Page 7 of 7
